Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-19 are allowed. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Prior art made of record fails to teach, 
As per claim 1, 
method for acquiring and for altering a configuration of a plurality of objects in a procedure room for collision avoidance during a procedure, the method comprising: representing each object of the plurality of objects by a virtual model, each virtual model comprising a physical model of the object and a safety zone around the physical model, wherein the physical model represents a configuration of the object and the safety zone represents a collision-prevention area for a movement of any object of the plurality of objects during a procedure, and wherein each configuration of a respective object of the plurality of objects comprises a shape of the object, a position of the object, a position of a joint of the object, a velocity of a moving part of the object, an orientation of the object, or a relative position of a part of the object in relation to another part of the object; placing each virtual model of each object at a corresponding position in a virtual model of the procedure room; computing, by a controller, the configurations of the physical models during the procedure, determining, by the controller, a collision between objects during movement of an object of the plurality of objects based on an overlap of the safety zones of the respective physical models during the procedure, and avoiding the determined collision during the procedure by altering, by the controller, a plurality of configurations of respective physical models of 2corresponding objects affected by the determined collision 
As per claim 9, 
A device for acquiring and for altering a configuration of a plurality of objects in a procedure room for collision avoidance during a medical procedure, the device comprising: a controller configured to: represent each object of the plurality of objects by a virtual model, each virtual model comprising a physical model of the object and a safety zone around the physical model, wherein the physical model represents a configuration of the object and the safety zone represents a collision-prevention area for a movement of any object of the plurality of objects during a procedure, and wherein each configuration of a respective object of the plurality of objects comprises a 4shape of the object, a position of the object, a position of a joint of the object, a velocity of a moving part of the object, an orientation of the object, or a relative position of a part of the object in relation to another part of the object; place each virtual model of each object at a corresponding position in a virtual model of the procedure room; compute the configurations of the physical models during the procedure; determine a collision between objects during movement of an object of the plurality of objects based on an overlap of the safety zones of the respective physical models during the procedure, and alter a plurality of configurations of respective physical models of corresponding objects affected by the determined collision in order to avoid the determined collision during the procedure. 

The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above individually and in combination in respect the claimed invention as a whole.
The Prior Art of record and not relied upon is considered pertinent to applicant's disclosure.    Fehre et al. (US 2017/0347979) shows collision-free movement of a mobile medical device, such as a mobile medical imaging device, in a room is controlled via a man-machine interface. A model of the room environment is created and displayed, together an actual position of the medical device. 
However, the Prior Art of references individually or in combination not explicitly mention the specific structure arrangement as recited in the claims 1 and 9, respectively, including:
each configuration of a respective object of the plurality of objects comprises a 4shape of the object, a position of the object, a position of a joint of the object, a velocity of a moving part of the object, an orientation of the object, or a relative position of a part of the object in relation to another part of the object; place each virtual model of each object at a corresponding position in a virtual model of the procedure room; compute the configurations of the physical models during the procedure; determine a collision between objects during movement of an object of the plurality of objects based on an overlap of the safety zones of the respective physical models during the procedure, and alter a plurality of configurations of respective physical models of corresponding objects affected by the determined collision in order to avoid the determined collision during the procedure. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOI C LAU/Primary Examiner, Art Unit 2689